DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A rotary electric machine comprising: 
a rotor; and 
a stator comprising: 
stator windings including n groups of three-phase windings, where n is a power of 2; and 
a plurality of slots with the stator windings wound therein, the slots being provided in a circumferential direction of the stator and including: 
first slots that each only accommodate portions of same-group and same-phase windings in the n groups of three-phase windings, energizing directions of the same-group and same-phase windings being identical to each other; and 
second slots each accommodating different-group and same- phase windings in the n groups of three-phase windings; 
wherein the first slots and the second slots are arranged in the stator at predetermined intervals in a circumferential direction of the stator, 

a number of poles of the rotary electric machine is configured to be changeable.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A rotary electric machine comprising: 
a rotor; and 
a stator comprising: 
stator windings including n groups of three-phase windings, where n is a power of 2; and 
a plurality of slots with the stator windings wound therein, the slots being provided in a circumferential direction of the stator and including: 
first slots that each only accommodate portions of same-group and same-phase windings in the n groups of three-phase windings, energizing directions of the same-group and same-phase windings being identical to each other; and 
second slots each accommodating different-group and same- phase windings in the n groups of three-phase windings; 
wherein the first slots and the second slots are arranged in the stator at predetermined intervals in a circumferential direction of the stator, 
the three-phase windings of each group are wound around the stator with regular intervals therebetween, and 
a number of poles of the rotary electric machine is configured to be changeable.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/KAWING CHAN/Primary Examiner, Art Unit 2846